Claimant has appealed from a decision of the State Industrial Board disallowing her claim and the claim of her four minor children for death benefits on account of the death of her husband, Carroll S. Peek. The State Industrial Board found that there was no accidental injury within the meaning of the Workmen’s Compensation Law. The evidence shows that on January 19, 1935, the deceased was working in a small confined furnace pit where it was very warm; that he was directed to go into the street and repair a sign; that the temperature in the street was fifteen or twenty degrees below zero. The claimant contended that while working outside the deceased became chilled, caught cold and developed pneumonia. The State Industrial Board found that pneumonia was not due to an accidental injury but was the result of a disease not occupational in character. There is evidence to sustain that finding. Decision unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.